DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 09/29/2021 
This application is a CON of 16/472,425 now a PAT 11,165,941 B2 which is a 371 of PCT/CN2017/118337 12/25/2017
The application has a Foreign Priority date of 04/01/2017
Claims 1-99 have been cancelled
Claim 100 is independent
Claims 100-119 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/472,425.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 100-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 11,165,941 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

100. Application: An array camera module, comprising at least two optical lenses and a circuit board assembly, wherein the circuit board assembly further comprises:
1. Patent 11,165,941 B2: An array camera module, comprising at least two optical lenses and a circuit board assembly, wherein the circuit board assembly further comprises:
at least one circuit board; 
1. Patent 11,165,941 B2: at least one circuit board; 
at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively, each of the optical lenses is held in a photosensitive path of each of the photosensitive chips respectively, and
1. Patent 11,165,941 B2: at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively, each of the optical lenses is held in a photosensitive path of each of the photosensitive chips respectively, and
there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips; and 
15. Patent 11,165,941 B2: wherein, there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
at least one electronic component, wherein each of the electronic components is conductively connected to the circuit board respectively, and
1. Patent 11,165,941 B2: at least one electronic component, wherein each of the electronic components is conductively connected to the circuit board respectively, and
at least one of the electronic components is located on a back face of the circuit board.
1. Patent 11,165,941 B2: at least one of the electronic components is located on a back face of the circuit board.


101. Application: wherein the circuit board assembly comprises at least two circuit boards, wherein each of the photosensitive chips is conductively connected to each of the circuit boards respectively.
1. Patent 11,165,941 B2:  at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively



102. Application: wherein the circuit board assembly comprises one circuit board, 
1. Patent 11,165,941 B2:  wherein the circuit board assembly comprises one circuit board,
wherein each of the photosensitive chips is conductively connected to the circuit board respectively.
1. Patent 11,165,941 B2:  at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively


103. Application: wherein at least one circuit board has at least one accommodation space, wherein the photosensitive chip that is conductively connected to the circuit board having the accommodation space is held in the accommodation space of the circuit board, and other photosensitive chips are attached to a front face of the circuit board,
5. Patent 11,165,941 B2: wherein the circuit board has at least one through-hole shaped accommodation space, and wherein at least one of the photosensitive chip is attached to a front face of the circuit board, and at least one of the photosensitive chips is attached to the embedding portion via the accommodation space of the circuit board
so that there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
15. Patent 11,165,941 B2: wherein, there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.



104. Application: wherein at least one of the circuit boards has at least one through-hole shaped accommodation space, wherein the photosensitive chip that is conductively connected to the circuit board having the accommodation space is attached to the back face of the circuit board, a photosensitive area of the photosensitive chip is exposed to the accommodation space of the circuit board, and 
12. Patent 11,165,941 B2: wherein the circuit board assembly further comprises at least one lens frame which has at least one light through hole, wherein the lens frame is attached to a front face of the circuit board and surrounds a photosensitive area of each of the photosensitive chips, so that the photosensitive area of each of the photosensitive chips corresponds to each of the light through holes
other photosensitive chips are attached to the front face of the circuit board, so that there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
15. Patent 11,165,941 B2: wherein, there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.



105. Application: wherein the circuit board assembly further comprises a molding base having at least one light window, wherein the molding base is integrally bonded to the front face of the circuit board and surrounds the photosensitive chip, so that a photosensitive area of the photosensitive chip corresponds to the light window of the molding base.
6. Patent 11,165,941 B2: wherein the circuit board assembly further comprises a molding base which has at least one light window, wherein the molding base is integrally bonded to the front face of the circuit board and surrounds  a photosensitive area of each of the photosensitive chip, so that a photosensitive area each of the photosensitive chip corresponds to each of the light window of the molding base.



106. Application: wherein the circuit board assembly further comprises a molding base having at least one light window and a lens frame having at least one light through hole, wherein the molding base is integrally bonded to the front face of the circuit board and surrounds at least one of the photosensitive chips, so that a photosensitive area of the photosensitive chip corresponds to the light window of the molding base,  
6. Patent 11,165,941 B2: wherein the circuit board assembly further comprises a molding base which has as least one having at least one light window and a lens frame having at least one light through hole, wherein the molding base is integrally bonded to a front face of the circuit board and surrounds a photosensitive area of each of the photosensitive chips, so that a photosensitive area of each of the photosensitive chip corresponds to each of the light windows of the molding base respectively,
and wherein the lens frame is attached to the front face of the circuit board and surrounds other photosensitive chips, so that photosensitive areas of the other photosensitive chips correspond to the light through hole of the lens frame, and the molding base is adjacent to the lens frame.
12. Patent 11,165,941 B2: wherein the circuit board assembly further comprises at least one lens frame which has at least one light through hole, wherein the lens frame is attached to a front face of the circuit board and surrounds a photosensitive area of each of the photosensitive chips corresponds to each of the light though holes of the lens frames.


107. Application: wherein the molding base further embeds a non-photosensitive area of the photosensitive chip.
7. Patent 11,165,941 B2: wherein the lens molding base embeds at least a part of a non-photosensitive area of at least one of the photosensitive chips


108. Application: wherein the circuit board assembly further comprises an embedding portion which is integrally bonded to the back face of the circuit board.
1. Patent 11,165,941 B2: at least one embedding portion which is bonded to the back face of the circuit board integrally.


109. Application: wherein the circuit board assembly further comprises an embedding portion which is integrally bonded to the back face of the circuit board.
1. Patent 11,165,941 B2: at least one embedding portion which is bonded to the back face of the circuit board integrally.


110. Application: wherein the embedding portion embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board.
1. Patent 11,165,941 B2: the embedding portion embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board.


111. Application: wherein at least one notch is disposed in a middle portion and/or a side portion of the embedding portion
3. Patent 11,165,941 B2:  wherein at least one notch is disposed in a middle portion and/or a side portion of the embedding portion.


112. Application: wherein the ratio of the area to which the embedding portion is bonded of the back face of the circuit board to the total area of the back face of the circuit board is greater than or equal to 1:2 and is less than or equal to 2:3.
2. Patent 11,165,941 B2: wherein the ratio of the area to which the embedding portion is bonded of the back face of the circuit board to the total area of the back face of the circuit board is greater than or equal to 1:2 and is less than or equal to 2:3.


113. Application: wherein the molding base is integrally bonded to the front face of the circuit board at the same time when the embedding portion is integrally bonded to the back face of the circuit board.
11. Patent 11,165,941 B2: wherein the molding base is molded on a front face of the circuit board after the embedding portion is molded on the back face of the circuit board.


114. Application: wherein the molding base is bonded to the front face of the circuit board after the embedding portion is integrally bonded to the back face of the circuit board.
11. Patent 11,165,941 B2: wherein the molding base is molded on a front face of the circuit board after the embedding portion is molded on the back face of the circuit board


115 and 116. Application: wherein at least one of the circuit boards has at least one accommodation space of light-through-hole, and 
5. Patent 11,165,941 B2: wherein the circuit board assembly comprises one circuit board, the circuit board has at least one through-hole shaped accommodation space, and a part of the embedding portion is exposed 
the circuit board assembly further comprises an embedding portion which is integrally bonded to the back face of each of the circuit board and a part of which is exposed to the accommodation space of the circuit board,
1. Patent 11,165,941 B2: at least one embedding portion which is bonded to the back face of the circuit board integrally, and the embedder portion embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board
wherein at least one of the photosensitive chips is attached to the front face of the circuit board, and other photosensitive chips are attached to the embedding portion via the accommodation space of the circuit board, 
5. Patent 11,165,941 B2: wherein each of the photosensitive chips is attached to a front face of the circuit board, and at least one of the photosensitive chips is attached to the embedding portion via the accommodation space of the circuit board.
so that there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
15. Patent 11,165,941 B2: wherein, there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.



Claims 117-119 are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 11,165,941 B2.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 100-119 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanswamy (U.S. Patent Publication Number 2016/0381260 A1) in view of Achenbach et al. (U.S. Patent Publication Number 2018/0170279 A1) and further in view of Yu et al. (U.S. Patent Publication Number 2018/0226443 A1).

Regarding Claim 100 and 117-199, Narayanswamy discloses an array camera module (Fig 3 – multi-camera system), comprising at least two optical lenses (Fig 3 – lens 312 with a lens holder) and a circuit board assembly, wherein the circuit board assembly (Fig 3 – standard PCB or in Fig 4 – PCB 401) further comprises: 
at least one circuit board (Fig 4 – PCB 401); 
at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively (Fig 3 – image sensor 310 or Fig 4 – image sensor 410; ¶0026; “bare sensor die is attached to the PCB and wire-bonded to the substrate”; ¶0030; “the camera sensors are packaged sensor parts, like in chip-scale-package and the sensors are attached to the PCB via SMT), 
each of the optical lenses is held in a photosensitive path of each of the photosensitive chips respectively (¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance); and 
at least one electronic component (¶0041), wherein each of the electronic components is conductively connected to the circuit board respectively (In ¶0041, Narayanswamy discloses that these components may be connected to the system board 2, mounted to the system board, or combined with any of the other components).
However, Narayanswamy fails to clearly disclose least one of the electronic components is located on a back face of the circuit board.
Instead, in a similar endeavor, Achenbach discloses at least one of the electronic components is located on a back face of the circuit board (Achenbach discloses the use of double sided PCB.  In ¶0026 Achenbach teaches the use double sided PCB with circuitry and components established at both sides of the circuit board).
Narayanswamy and Achenbach are combinable because both are related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use double sided circuit board as taught by Achenbach in the device disclosed by Narayanswamy.
	The suggestion/motivation for doing so would have been to accommodate all the components because of “the number of components established at the main circuit board” as explained by Achenbach in ¶0026.  
Narayanswamy in view of Achenbach fails to clearly disclose there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
Instead, in a similar endeavor, Yu discloses there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips (In Fig 1 and in ¶0036 Yu discloses that the height of the spacer 42 in one channel is different from the height in another channel).
Narayanswamy, Achenbach and Yu are combinable because both all related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different height of the spacer as taught by Yu in the device disclosed by Narayanswamy in view of Achenbach.
	The suggestion/motivation for doing so would have been to accommodate all the components because of “this allows for focal length correction” as explained by Yu in ¶0036.  
Therefore, it would have been obvious to combine Narayanswamy, Achenbach and Yu to obtain the invention as specified in the claim 100.

Regarding Claim 101, Narayanswamy in view of Achenbach and Yu discloses wherein the circuit board assembly comprises at least two circuit boards, wherein each of the photosensitive chips is conductively connected to each of the circuit boards respectively (Yu: Fig 1 – sensor 32, circuit board  34; Yu describes in ¶0033-¶0034 about two sensors 32 which are conductively connected (mounted) on circuit board (PCB) 34).

Regarding Claim 102, Narayanswamy in view of Achenbach and Yu discloses wherein the circuit board assembly comprises one circuit board, wherein each of the photosensitive chips is conductively connected to the circuit board respectively (Yu: Yu describes in ¶0033-¶0034 about two sensors 32 which are conductively connected (mounted) on circuit board (PCB) 34; Achenbach: Abstract; “a second PCB has electronics components of the electronic circuitry disposed at an upper side and a lower side of the second PCB”;).

Regarding Claim 103, Narayanswamy in view of Achenbach and Yu discloses wherein at least one the circuit board (Yu: Fig 1 – sensor 32, circuit board  34; Narayanswamy: Fig 4) has at least one accommodation space (Yu: In Fig 1, Yu teaches that the transparent cover 38 encloses a space), wherein the photosensitive chip that is conductively connected to the circuit board having the accommodation space is held in the accommodation space of the circuit board (Yu: Further in Fig 1 and in ¶0034 - ¶0036 he teaches that the sensors 32 are mounted on the circuit board (PCB 34) and received in the space), and other photosensitive chips are attached to a front face of the circuit board, so that there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips (In Fig 1 and in ¶0035 Yu teaches that the sensor 32 could be at different distances from the transparent cover 38 for the different channels (22 or 24) and further in ¶0036 Yu discloses that the height of the spacer 42 in one channel is different from the height in another channel).

Regarding Claim 104, Narayanswamy in view of Achenbach and Yu discloses wherein at least one of the circuit boards has at least one through-hole shaped accommodation space (Achenbach: In ¶0026 Achenbach teaches that the main circuit board has an aperture or opening or hole and at least partially receives a portion of imager assembly (such as a portion of the imager circuit board and/or imager)), wherein the photosensitive chip that is conductively connected to the circuit board having the accommodation space is attached to the back face of the circuit board (Achenbach: Achenbach discloses the use of double sided PCB.  In ¶0026 Achenbach teaches the use double sided PCB with circuitry and components established at both sides of the circuit board), a photosensitive area of the photosensitive chip is exposed to the accommodation space of the circuit board (Yu: Fig 1 – sensor 32, circuit board  34; Yu describes in ¶0033-¶0034 about two sensors 32 which are conductively connected (mounted) on circuit board (PCB) 34), and other photosensitive chips are attached to the front face of the circuit board, so that there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips (In Fig 1 and in ¶0035 Yu teaches that the sensor 32 could be at different distances from the transparent cover 38 for the different channels (22 or 24) and further in ¶0036 Yu discloses that the height of the spacer 42 in one channel is different from the height in another channel).

Regarding Claim 105, Narayanswamy in view of Achenbach and Yu discloses wherein the circuit board assembly (Narayanswamy : Fig 4 – PCB 401) further comprises a molding base having at least one light window (Narayanswamy discloses this in Fig 1), wherein the molding base is integrally bonded to the front face of the circuit board and surrounds the photosensitive chip, so that a photosensitive area of the photosensitive chip corresponds to the light window of the molding base (Narayanswamy: ¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance).

Regarding Claim 106, this claim has limitations parallel to Claim 105.  Claim 106 is rejected on the same grounds as Claim 105.

Regarding Claim 107, Narayanswamy in view of Achenbach and Yu discloses wherein the molding base further embeds a non-photosensitive area of the photosensitive chip (In Fig 1, 2 and 4 Narayanswamy discloses that the molding base (or lens holder) embeds non-photosensitive part of the image sensor).

Regarding Claim 108, Narayanswamy in view of Achenbach and Yu discloses wherein the circuit board assembly further comprises an embedding portion which is integrally bonded to the back face of the circuit board (Since Achenbach discloses the double sided circuit board, Achenbach discloses this limitation).

Regarding Claim 109, this claim has limitations parallel to Claim 108.  Claim 109 is rejected on the same grounds as Claim 108.

Regarding Claim 110, Narayanswamy in view of Achenbach discloses wherein the embedding portion embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board (Achenbach: discloses this in Fig 2 and explains in ¶0020).

Regarding Claim 111, Narayanswamy in view of Achenbach and Yu discloses wherein at least one notch is disposed in a middle portion and/or a side portion of the embedding portion (Achenbach discloses this in Fig 2 – as shown in the attached figure).

    PNG
    media_image1.png
    584
    747
    media_image1.png
    Greyscale


Regarding Claim 112, Narayanswamy in view of Achenbach and Yu discloses all the limitations of Claim 101 except wherein the ratio of the area to which the embedding portion is bonded of the back face of the circuit board to the total area of the back face of the circuit board is greater than or equal to 1:2 and is less than or equal to 2:3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain a ratio of the area is either 1:2 or 2:3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 113, Narayanswamy in view of Achenbach and Yu discloses wherein the molding base is integrally bonded to the front face of the circuit board at the same time when the embedding portion is integrally bonded to the back face of the circuit board (Narayanswamy: in ¶0026, Narayanswamy discloses that the bare sensor die is attached to the PCB and wire-bonded to the substrate; he further discloses that the sensor can be attached to the PCB using solder-bonding; Achenbach: Since Achenbach discloses the double sided circuit board, Achenbach discloses the bonding to the back face of the circuit board).

Regarding Claim 114, Narayanswamy in view of Achenbach and Yu discloses wherein the molding base is bonded to the front face of the circuit board after the embedding portion is integrally bonded to the back face of the circuit board (Narayanswamy: in ¶0026, Narayanswamy discloses that the bare sensor die is attached to the PCB and wire-bonded to the substrate; he further discloses that the sensor can be attached to the PCB using solder-bonding; Achenbach: Since Achenbach discloses the double sided circuit board, Achenbach discloses the bonding to the back face of the circuit board).

Regarding Claim 115, Narayanswamy in view of Achenbach and Yu discloses wherein at least one of the circuit boards has at least one accommodation space of light-through-hole (Achenbach: In ¶0026 Achenbach teaches that the main circuit board has an aperture or opening or hole and at least partially receives a portion of imager assembly (such as a portion of the imager circuit board and/or imager)), and the circuit board assembly further comprises an embedding portion which is integrally bonded to the back face of each of the circuit board and a part of which is exposed to the accommodation space of the circuit board, wherein at least one of the photosensitive chips is attached to the front face of the circuit board, and other photosensitive chips are attached to the embedding portion via the accommodation space of the circuit board (Narayanswamy: in ¶0026, Narayanswamy discloses that the bare sensor die is attached to the PCB and wire-bonded to the substrate; he further discloses that the sensor can be attached to the PCB using solder-bonding; Achenbach: Since Achenbach discloses the double sided circuit board, Achenbach discloses the bonding to the back face of the circuit board), so that there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips (In Fig 1 and in ¶0035 Yu teaches that the sensor 32 could be at different distances from the transparent cover 38 for the different channels (22 or 24) and further in ¶0036 Yu discloses that the height of the spacer 42 in one channel is different from the height in another channel).

Regarding Claim 116, this claim has limitations parallel to Claim 115.  Claim 116 is rejected on the same grounds as Claim 115.

Regarding Claim 117, Narayanswamy in view of Achenbach and Yu discloses an electronic device body (Narayanswamy: Fig 7); and at least one array camera module of claim 100, wherein the array camera module is disposed in the electronic device body.

Regarding Claim 118, Narayanswamy in view of Achenbach and Yu discloses wherein the electronic device body is a smart phone (Narayanswamy: ¶0002 – camera in a mobile phone or tablet platform).

Regarding Claim 119, Narayanswamy in view of Achenbach and Yu discloses wherein the array camera module is a front facing camera module of the smart phone, or the array camera module is a rear-facing camera module of the smart phone (Narayanswamy: ¶0002 – camera in a mobile phone or tablet platform).

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Chuang et al. (U.S. Patent Number 9,313,389 B2) discloses a camera assembly, including at least one holder, at least one camera module, and a buffer material, is provided. The holder includes at least one accommodating recess. The camera module is disposed in the accommodating recess, and a gap exists between the camera module and a sidewall of the accommodating recess. The buffer material is filled in the gap to position the camera module in the accommodating recess of the holder. Further, an electronic device including a housing and the camera assembly aforementioned is provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/ Primary Examiner, Art Unit 2698       
July 13, 2022